Citation Nr: 0631821	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 15, 1993, rating decision that assigned a 10 
percent evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to March 
1977.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO), which held that there was no CUE 
in the December 15, 1993, rating decision that assigned a 10 
percent evaluation for tinnitus.


FINDING OF FACT

The December 15, 1993, rating decision, which assigned a 10 
percent evaluation for tinnitus, was not undebatably 
erroneous.


CONCLUSION OF LAW

The December 15, 1993, rating decision, which assigned a 10 
percent evaluation for tinnitus, was not the product of CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated), or the 
statutory or regulatory provisions 
extant at the time were incorrectly 
applied," (2) the error must be 
"undebatable" and of the sort "which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The Court of Appeals for Veterans Claims (Court) has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts:  it is not 
mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must 
be "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A simple disagreement with how 
the RO evaluated the facts is not sufficient to raise a 
valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 
(1995). 

A review of the evidence of record at the time of the 
December 1993 rating decision shows that the correct facts, 
as they were known at the time, were before the adjudicator.  
The veteran has not asserted otherwise.  

Rather, the veteran and his representative assert that the 
RO erred in December 1993 by not assigning the veteran 
separate compensable evaluations for tinnitus in each ear 
under the provisions of 38 C.F.R. § 4.25(b).  They state 
that the rating schedule at the time of the December 1993 
rating decision did not limit tinnitus to a single 
evaluation for either unilateral or bilateral tinnitus.

The provisions of 38 C.F.R. § 4.25(b) as it existed in 
December 1993 state in pertinent part: "Except as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity, e.g. arthritis, multiple sclerosis, 
cerebrovascular accident, etc. are to be rated separately[,] 
as are all other disabling conditions, if any."  38 C.F.R. § 
4.25(b) (1993).

The veteran and his representative's argument essentially 
boils down to an alleged error of law, i.e., that the 
statutory or regulatory provisions extant at the time of the 
December 1993 rating decision were incorrectly applied, or 
in this case, were not applied at all.

For the period prior to June 10, 1999 (including December 
1993, the date of the decision at issue), the schedular 
criteria provided for a maximum 10 percent rating for 
tinnitus that was persistent as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1993).

Although the law is clear that in claims of clear and 
unmistakable error a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question, see Russell v. Principi, 
3 Vet. App. 310, 313-4 (1992), it would be helpful in this 
case to note the regulatory changes that were made to 
Diagnostic Code 6260.

For the period from June 10, 1999, to June 12, 2003, 
Diagnostic Code 6260 provided that if tinnitus is shown to 
be recurrent, a maximum 10 percent evaluation is warranted.  
The criteria in effect during this period removed the 
earlier requirement that tinnitus be a symptom of either a 
head injury, a concussion, or of acoustic trauma.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (in effect from June 10, 1999, 
to June 12, 2003).  As a side note, the Court issued an 
opinion in Wanner v. Principi, 17 Vet. App. 4 (2003) that 
the trauma requirement contained in pre-1999 Diagnostic Code 
6260 was "in violation of a statutory right" and "not in 
accordance with law" pursuant to 38 U.S.C.A. § 7261(a)(3)(C) 
and (A) respectively.  The Court then invalidated the trauma 
requirement in pre-1999 Diagnostic Code 6260.  Wanner, 17 
Vet. App. at 17-18.  However, the United States Court for 
the Federal Circuit (Federal Circuit) reversed this decision 
by finding that the Court acted outside its jurisdiction by 
invalidating the trauma requirement.  See Wanner v Principi, 
370 F. 3d 1124 (Fed. Cir. 2004).

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent, warrants an evaluation of 
10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Note (1) of this code provides that a separate evaluation 
for tinnitus may be combined with an evaluation under 
diagnostic codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  Note (2) provides that a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear or both ears, or in the 
head.  Note (3) provides that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not evaluated 
under this diagnostic code, but as part of any underlying 
condition causing it.  38 C.F.R. § 4.87 (2003).

Also, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior 
to June 10, 1999, and as amended as of that date, authorized 
a single 10 percent disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  The General Counsel held that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  The 
Board is bound by precedent opinions of VA's General 
Counsel.  38 U.S.C.A. § 7104(c).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
The Federal Circuit decision in Smith only provides 
additional legal support to the conclusion that undebatable 
error can not be found in the rating action at issue.  

While the present criteria under Code 6260 clearly prohibits 
separate ratings for tinnitus bilaterally, there is no 
disputing that at the time the RO rendered the December 1993 
rating decision, this prohibition was not clearly laid out.  
Nonetheless, the Board cannot conclude that the RO committed 
CUE in December 1993 by failing to assign the veteran 
separate ratings for tinnitus in each ear.  In other words, 
it has not been shown that the RO's failure to apply 
separate ratings for the veteran's tinnitus for each ear was 
an undebatable error and the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  To the contrary, the application of section 
4.25(b) in evaluating tinnitus claims is quite debatable.  
In Wanner v. Principi, 17 Vet. App. 4 (2003) (which has 
since been reversed on grounds other than 38 C.F.R. § 
4.25(b) as noted above; see Wanner v Principi, 370 F. 3d 
1124 (Fed. Cir. 2004)), the Court found that the Board had 
failed to adequately address section 4.25(b) in rating the 
veteran's tinnitus and remanded the matter to the Board for 
such consideration.  However, the Court went on to note the 
following: "It is unclear whether the 'all other disabling 
conditions' language in § 4.25(b) refers to 'all' such 
disabling conditions generally or if that phrase is intended 
to refer to 'disabilities arising from a single disease 
entity.'  The Court went on to state that "[t]he Board 
should consider this matter in readjudicating the 
appellant's claim."

It is thus evident that the application of 38 C.F.R. § 
4.25(b) in rating tinnitus claims was not clear in 1993.  
Accordingly, the Board does not accept the premise that the 
RO undebatably erred by not applying 38 C.F.R. § 4.25(b) 
when it assigned the veteran a 10 percent rating for 
tinnitus in December 1993.  Even assuming arguendo that the 
RO erred by not considering 38 C.F.R. § 4.25(b) in December 
1993 when it rated the veteran's tinnitus, in view of the 
uncertainty of its application to such claims, it cannot be 
said that, but for the error, it is absolutely clear that a 
different result would have ensured.  Fugo, supra.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, 
were not before the RO; that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time; or that, but for any such alleged 
error, the outcome of the decision would have been 
different, the Board must conclude that CUE in the RO's 
December 1993 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314.



The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court held that the Veterans Claims Assistance Act of 
2000 (VCAA) was not applicable to motions alleging CUE in 
decisions of the Board.  More recently the Court concluded, 
in affirming a Board finding of no CUE in an RO decision, 
that the VCAA is not applicable to CUE matters.  Parker v. 
Principi, 15 Vet. App. 407 (2002).  Accordingly, the Board 
finds that the VCAA is inapplicable to the veteran's CUE 
claim as a matter of law.

ORDER

The December 15, 1993, rating decision, which assigned a 10 
percent evaluation for tinnitus, was not the product of CUE, 
and thus the veteran's appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


